REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an exercise system, comprising: a base; a vertical housing extending vertically outward from the base; a plurality of weighted touchpoints coupled to the vertical housing, the plurality of weighted touchpoints comprising: a first weighted touchpoint coupled to a first side of the vertical housing; and a second weighted touchpoint coupled to a second side of the vertical housing; one or more weight systems coupled to the plurality of weighted touchpoints, the one or more weight systems configured to provide weight to the plurality of weighted touchpoints; and a control system configured to: select a random weight amount for an exercise to be performed by a user; and cause the one or more weight systems to provide a first weight to the first weighted touchpoint based on the selected random weight amount, and further cause the one or more weight systems to provide a second weight to the second weighted touchpoint based on the selected random weight amount.

Claims 2-9 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 10, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a method, comprising: selecting, by a control system of an exercise system, offset loading for a first exercise performed on the exercise system; 364092875;1U.S. Patent Appln. No. 17/486,336Docket No. 10459-6-1 (0389786)Response to Final Office Action dated May 11, 2022randomly selecting, by the control system of the exercise system, a first heavier weight to be provided to a first weighted touchpoint that is coupled to a vertical housing of the exercise system and that is configured to allow a user to exercise one or more muscles on a first side of the user; randomly selecting, by the control system of the exercise system, a second lighter weight to be provided to a second weighted touchpoint that is coupled to the vertical housing of the exercise system and that is configured to allow the user to exercise one or more muscles on a second side of the user; determining, by the control system of the exercise system, that the user wants to perform the exercise using both the first weighted touchpoint and the second weighted touchpoint; in response to the determination: causing, by the control system of the exercise system, a first motor of a first weight system of the exercise system to rotate a first screw in a first direction to cause the first screw to thread into and attach to one or more first preset weight blocks, or in a second direction to cause the first screw to unthread from and detach from the one or more first preset weight blocks, to automatically provide the first heavier weight to the first weighted touchpoint; and causing, by the control system of the exercise system, a second motor of a second weight system of the exercise system to rotate a second screw in a third direction to cause the second screw to thread into and attach to one or more second preset weight blocks, or in a fourth direction to cause the second screw to unthread from and detach from the one or more second preset weight blocks, to automatically provide the second lighter weight to the second weighted touchpoint.

Claims 11, 12, and 15 depend either directly or indirectly from claim 10 and are allowable for all the reasons claim 10 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784